



COURT OF APPEAL FOR ONTARIO

CITATION: Gyimah v. Reda, 2017 ONCA 316

DATE: 20170419

DOCKET: C62722

Feldman, Cronk and Miller JJ.A.

BETWEEN

Anthony Gyimah

Appellant (Plaintiff)

and

Domenic Reda, Ricky Singh and Invis Inc.

Respondents (Defendants)

Anthony Gyimah, acting in person

Ilan Ishai and Grace M. McKeown, for the respondents

Heard: April 12, 2017

On appeal from the order of Justice Jamie K. Trimble of
    the Superior Court of Justice, dated September 1, 2016.

ENDORSEMENT

[1]

The appellant appeals from the motion judges order striking his
    pleading and dismissing his action against the respondents on the grounds that
    it is frivolous and vexatious and an abuse of process.

[2]

The appellant had previously brought an action in the Superior Court in
    Toronto against the same respondents framed in contract. The appellant had
    claimed that the respondents had guaranteed a $30,000 short term loan that they
    had arranged between the appellant and a third party borrower. That action was
    dismissed by Perell J. on March 30, 2015 on a summary judgment motion brought
    by the appellant. An appeal from that decision was dismissed by this court on
    October 20, 2015.

[3]

A month after the previous action was dismissed, the appellant brought a
    new action in the Superior Court in Brampton, arising from the same facts as
    the previous action, but framed in tort. In this new pleading, the appellant
    asserts that he made the loan in question as a result of the respondents
    misrepresentations, fraud, and deceit. The respondents brought a motion under
    rule 21.01(3)(d) of the
Rules of Civil Procedure
to strike the action as
    an abuse of process, on the basis that the claim is
res judicata
.

[4]

The motion judge found that the appellants tort action was based on the
    same facts as the action in contract that had been dismissed, and that the
    appellant had been aware of those facts prior to the hearing of the summary
    judgment motion. The motion judge held that it was incumbent on the appellant
    to include in his original pleading all causes of action arising out of the
    same transaction and events, and the second action therefore constituted an
    abuse of process. We see no reversible error in the motion judges decision to
    strike the action.

DISPOSITION

[5]

The appeal is dismissed with costs to the respondents, fixed at $3,000
    inclusive of disbursements and HST.

K. Feldman J.A.

E.A. Cronk J.A.

B.W. Miller J.A.


